DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isshiki (JP 2014218157) see English translation.
	In regards to claim 1, ISSHIKI discloses, seatbelt device for a vehicle (fig.1-4), the seatbelt device comprising: a retractor (5) configured to store webbing(51); a bracket (3) configured to be fixed to a frame (62) within the vehicle, and regulate a passage range of the webbing fed out from the retractor, at an inner side of a skin material covering the frame (see fig.1); a bezel (2) configured to be fixed to the skin material (6), the bezel including a through hole (21), the webbing (51) extending from the retractor to an outer side of the skin material being configured to pass through the through hole (see fig.1); and a protruding portion (22 and 42) configured to be interposed between the bracket (3) and the webbing (51), the protruding portion extending from an inner face of the bezel toward the bracket (see fig.1-4).  
	In regards to claim 2, ISSHIKI discloses, wherein the bezel (2) and the protruding portion (22) are integrally configured (see fig.1-3).  
	In regards to claim 3, ISSHIKI discloses, the frame is a seat frame  (seat frame 62) disposed within a seat (seat back 6) of the vehicle; and the protruding portion (22) is configured to be fixed to a seat skin material provided along a surface of the seat (at least indirectly, see fig.1-4).
	In regards to claim 4, ISSHIKI discloses, an elastic modulus of a material for consisting the protruding portion (22 of the bezel 2) is lower than that of a material for consisting the bracket (3). See translation "bezel body 2 is made of a nylon resin… it is easy to elastic deformation, strongly against abrasion and bending, has a supple feel… 3 is formed by harder resin than nylon resin constituting the bezel body 2". 
	In regards to claim 6, ISSHIKI discloses, the bracket (2) is configured to be situated forward of the frame (see fig.1,4); and the webbing (51) is configured to extend passing between the frame (62) and the bracket (see fig. 1, the webbing 51 extends between the frame portion and then passes through the bracket and bezel).  
	In regards to claim 7, ISSHIKI discloses, the bracket (3) includes a bent portion at a position facing the webbing (bent portion on the left and right sides); and the protruding portion (22) is configured to be interposed between the bent portion of the bracket and the webbing (see fig.1-3).  
	In regards to claim 8, ISSHIKI discloses, the bracket (3) includes a pair of side portions (left and right sides) that extends forward from the frame at both sides of the webbing (on both sides of the through hole 31 for webbing 51), and a front portion extending between the side portions forward of the webbing (see fig.2,3); and the bent portion (the curve/bend from the front to the left and right sides) is configured to be situated at a connecting portion (side portions and front portions are integral) between one of the side portions and the front portion.  
	In regards to claim 9, ISSHIKI discloses, the protruding portion (22) includes a cross-sectional shape that is bent in an L-shape ( the protrusion portion with the top surface of the bezel create an L shape at each of the bends, see fig.1-3) , and extends from the bezel toward the bracket (protruding down into the seat towards 2, See fig.1).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN CHING GYU (KR 101282527), herein after Gyu, English translation provided.
	In regards to claim 1, Gyu discloses, seatbelt device (3 point seat belt) for a vehicle (fig.8-12), the seatbelt device comprising: a retractor configured to store webbing; a bracket (600) configured to be fixed to a frame (100) within the vehicle, and regulate a passage range of the webbing fed out from the retractor, at an inner side of a skin material covering the frame (see fig. 8); a bezel (400) configured to be fixed to the skin material (seat back material), the bezel including a through hole (420), the webbing (10) extending from the retractor to an outer side of the skin material being configured to pass through the through hole (see fig.11); and a protruding portion (300(350)) configured to be interposed between the bracket (600) and the webbing (see fig.12), the protruding portion (see 350 extending down from 400 towards 600) extending from an inner face of the bezel toward the bracket.  
	In regards to claim 2, Gyu discloses, wherein the bezel (400) and the protruding portion (300,350) are integrally configured (see fig.11,12 the bezel and protrusion portion are connected and working together as a single complete unit).  
	In regards to claim 3, Gyu discloses, the frame is a seat frame  (100) disposed within a seat (seat back) of the vehicle; and the protruding portion (300,350) is configured to be fixed to a seat skin material provided along a surface of the seat (see fig.11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isshiki (JP 2014218157).
	In regards to claim 5, ISSHIKI discloses the protruding portion consists of resin material and that the bracket 3 consists of a material harder than that of the protruding portion (2,22). Although, ISSHIKI fails to particularly point out that the harder material of the bracket consists of a metal material, it is common and well known that metal is a harder material than resin. Therefore, it would have been obvious to one having ordinary skill in the art by the effective filing date to modify ISSHIKI's bracket to consist of a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for prior art that teach seatbelt devices with retractor, bracket, and bezel relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616             

                                                                                                                                                                                           
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616